

Exhibit 10.5
AMENDED AND RESTATED SENIOR LIEN INTERCREDITOR AGREEMENT
dated as of
August 24, 2016
among
JPMORGAN CHASE BANK, N.A.,
as RBL Facility Agent and Applicable First Lien Agent,
CITIBANK, N.A.,
as Term Facility Agent and
Applicable Second Lien Agent,
CITIBANK, N.A.,
as Priority Lien Term Facility Agent,
EP ENERGY LLC
and
THE SUBSIDIARIES OF EP ENERGY LLC NAMED HEREIN








    



--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
ARTICLE I Definitions
 
2
Section 1.01.
Construction; Certain Defined Terms.
2
ARTICLE II Priorities and Agreements with Respect to Collateral
17
Section 2.01.
Priority of Claims
17
Section 2.02.
Actions With Respect to Collateral; Prohibition on Contesting Liens
19
Section 2.03.
No Duties of Senior Representatives; Provision of Notice
21
Section 2.04.
No Interference; Payment Over; Reinstatement
22
Section 2.05.
Automatic Release of Junior Liens
24
Section 2.06.
Certain Agreements With Respect to Bankruptcy or Insolvency Proceedings
24
Section 2.07.
Reinstatement
29
Section 2.08.
Insurance
29
Section 2.09.
Refinancings
29
Section 2.10.
Amendments to Security Documents
30
Section 2.11.
Possessory Collateral Agent as Gratuitous Bailee for Perfection
31
ARTICLE III Existence and Amounts of Liens and Obligations
32
ARTICLE IV Consent of Grantors
33
ARTICLE V Miscellaneous
 
33
Section 5.01.
Notices
33
Section 5.02.
Waivers; Amendment
34
Section 5.03.
Parties in Interest
34
Section 5.04.
Survival of Agreement
35
Section 5.05.
Counterparts
35
Section 5.06.
Severability
35
Section 5.07.
Governing Law; Jurisdiction; Consent to Service of Process
35
Section 5.08.
WAIVER OF JURY TRIAL
36
Section 5.09.
Headings
36
Section 5.10.
Conflicts
36
Section 5.11.
Provisions Solely to Define Relative Rights
36
Section 5.12.
Agent Capacities
37
Section 5.13.
Supplements
37
Section 5.14.
Requirements For Consent and Acknowledgment
37
Section 5.15.
Intercreditor Agreements.
38
Section 5.16.
Other Junior Intercreditor Agreements
38
Section 5.17.
Further Assurances.
39











-i-

--------------------------------------------------------------------------------





EXHIBITS:


Exhibit A-1
Consent and Acknowledgment (Other First-Lien Priority Secured Obligations)
Exhibit A-2
Consent and Acknowledgment (Other Second-Lien Priority Secured Obligations)





ii

--------------------------------------------------------------------------------


        




This AMENDED AND RESTATED SENIOR LIEN INTERCREDITOR AGREEMENT (this “Agreement”)
is dated as of August 24, 2016, among JPMORGAN CHASE BANK, N.A. (“JPM”), as the
RBL Facility Agent and the Applicable First Lien Agent, CITIBANK N.A. (“Citi’),
as the Term Facility Agent and the Applicable Second Lien Agent, EP Energy LLC
(the “Company”), the Subsidiaries of the Company named herein, Citi, as the
Priority Lien Term Facility Agent, each Other First-Priority Lien Obligations
Agent and each Other Second-Priority Lien Obligations Agent from time to time
party hereto. Capitalized terms used but not defined in the preamble and the
recitals to this Agreement have the meanings set forth in Section 1.01(b) below.
On May 24, 2012, JPM, as the RBL Facility Agent and the Applicable First Lien
Agent, Citi, as the Term Facility Agent, the Senior Secured Notes Collateral
Agent (as defined therein) and the Applicable Second Lien Agent (as defined
therein), the Company, the Subsidiaries of the Company named therein and
Wilmington Trust, National Association, as the Senior Secured Notes Trustee (as
defined therein), entered into that certain Senior Lien Intercreditor Agreement
(the “Existing Senior Lien Intercreditor Agreement”). This Agreement amends and
restates the Existing Senior Lien Intercreditor Agreement.
On the date hereof, the RBL Facility Agent and the Priority Lien Term Facility
Agent are also entering into the Priority Lien Intercreditor Agreement. This
Agreement governs the relationship between the First-Priority Lien Obligations
Secured Parties as a group, on the one hand, and the Second-Priority Lien
Obligations Secured Parties as a group, on the other hand, with respect to the
Common Collateral, while (a) the Pari Passu Second-Priority Intercreditor
Agreement (as defined below) governs the relationship of the Second-Priority
Lien Obligations Secured Parties among themselves with respect to the Term/Notes
Priority Collateral and (b) the Priority Lien Intercreditor Agreement governs
the relationship of the First-Priority Lien Obligations Secured Parties among
themselves with respect to the RBL Priority Collateral. In addition, it is
understood and agreed that not all First-Priority Lien Obligations Secured
Parties or Second-Priority Lien Obligations Secured Parties, as the case may be,
may have security interests in all of the Collateral and nothing in this
Agreement is intended to give rights to any Person in any Collateral in which
such Person (or its Representative or Collateral Agent) does not otherwise have
a security interest.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Applicable First Lien Agent (for itself and on behalf of the
RBL Secured Parties and any Other First-Priority Lien Obligations Secured
Party), the Applicable Second Lien Agent (for itself and on behalf of the Term
Facility Secured Parties and any Other Second-Priority Lien Obligations Secured
Party), the Company and the Subsidiaries of the Company party hereto hereby
agree to amend and restate the Existing Senior Lien Intercreditor Agreement as
follows:






 

--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS

SECTION 1.01.    Construction; Certain Defined Terms.


(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the Subsidiaries of such Person unless express
reference is made to such Subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.


(b)    As used in this Agreement, the following terms have the meanings
specified below:
“Applicable Agent” means (a) with respect to the Term/Notes Priority Collateral,
the Applicable Second Lien Agent and (b) with respect to the RBL Priority
Collateral, the Applicable First Lien Agent.
“Applicable First Lien Agent” means the RBL Facility Agent until it shall have
notified in writing the Applicable Second Lien Agent, the Term Facility Agent
(if not acting as the Applicable Second Lien Agent), the Priority Lien Term
Facility Agent and any Other Second-Priority Lien Obligations Agent that another
Representative has become the Applicable First Lien Agent for the First-Priority
Lien Obligations Secured Parties, as appointed pursuant to the Priority Lien
Intercreditor Agreement, a Pari Passu First-Priority Intercreditor Agreement or
other First-Priority Lien Obligations Documents.
“Applicable Junior Agent” means (a) with respect to the Term/Notes Priority
Collateral, the Applicable First Lien Agent, and (b) with respect to the RBL
Priority Collateral, the Applicable Second Lien Agent.
“Applicable Possessory Collateral Agent” means (a) with respect to the RBL
Priority Possessory Collateral, the Applicable First Lien Agent, and (b) with
respect to the Term/Notes Priority Possessory Collateral, the Applicable Second
Lien Agent.


2



--------------------------------------------------------------------------------





“Applicable Second Lien Agent” means the Term Facility Agent until it shall have
notified in writing the Applicable First Lien Agent, the RBL Facility Agent (if
not acting as the Applicable First Lien Agent) and any Other First-Priority Lien
Obligations Agent that another Representative has become the Applicable
Authorized Representative (as defined in the Pari Passu Second-Priority
Intercreditor Agreement) for the Second-Priority Lien Obligations Secured
Parties, as appointed pursuant to the Pari Passu Second-Priority Intercreditor
Agreement or other Second-Priority Lien Obligations Documents.
“Bankruptcy Code” means Title 11 of the United States Code.
“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City or Houston, Texas are authorized by
law or other governmental actions to close; provided that when used in
connection with a LIBOR Loan (as defined in the RBL Facility, the Term Facility
and/or the Priority Lien Term Facility), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits in Dollars
in the London interbank Eurodollar market.
“Capital Stock” means (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; (d)
any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person; and (e) any warrants, options or other rights to acquire any of
the foregoing; but excluding from all of the foregoing interests any debt
securities which are convertible into or exchangeable for any of the foregoing
equity interests, whether or not such debt securities include any right of
participation with Capital Stock.
“Citi” has the meaning set forth in the preamble hereto.
“Class” has the meaning set forth in the definition of Senior Secured
Obligations.
“Collateral” means all assets and properties subject to Liens in favor of any
Secured Party created by any of the RBL Facility Security Documents, the Term
Facility Security Documents, each Other First-Priority Lien Obligations Security
Documents or each Other Second-Priority Lien Obligations Security Documents, as
applicable, to secure the RBL Facility Obligations, the Term Facility
Obligations, any Series of Other First-Priority Lien Obligations or any Series
of Other Second-Priority Lien Obligations, as applicable.
“Collateral Agent” means the Term Facility Agent, the RBL Facility Agent, each
Other First-Priority Lien Obligations Agent, each Other Second-Priority Lien
Obligations Agent, or all of the foregoing, as the context may require.
“Common Collateral’ means the portion of the Collateral granted to secure one or
more Series of the First-Priority Lien Obligations and one or more Series of the
Second-Priority Lien Obligations.


3



--------------------------------------------------------------------------------





“Company” has the meaning set forth in the preamble hereto.
“Comparable Junior Obligations Collateral Documents” means, in relation to any
Common Collateral subject to any Lien created under any Senior Secured
Obligations Collateral Document, those Junior Secured Obligations Documents that
create a Lien on the same Common Collateral, granted by the same Grantor.
“Consent and Acknowledgment” means, as applicable, either (a) an instrument in
form and substance substantially similar to Exhibit A-1 hereto, pursuant to
which any Other First-Priority Lien Obligations Secured Party, through its
First-Priority Lien Obligations Representative, acknowledges this Agreement and
consents to be bound by the terms hereof in accordance with Section 5.14 or (b)
an instrument in form and substance substantially similar to Exhibit A-2 hereto,
pursuant to which any Other Second-Priority Lien Obligations Secured Party,
through its Second-Priority Lien Obligations Representative, acknowledges this
Agreement and consents to be bound by the terms hereof in accordance with
Section 5.14, in case of each of clauses (a) and (b), acknowledged and confirmed
by the Applicable First Lien Agent, the Applicable Second Lien Agent and the
Company (on behalf of itself and its Subsidiaries party to this Agreement) for
purposes of this Agreement.
“DIP Financing” has the meaning set forth in Section 2.06(b)(i).
“Discharge” means, with respect to any Obligations, except to the extent
otherwise provided herein with respect to the reinstatement or continuation of
any such Obligations, the payment in full in cash or immediately available funds
(except for contingent indemnities and cost and reimbursement obligations to the
extent no claim has been made) of all such Obligations then outstanding, if any,
and, with respect to letters of credit or letter of credit guaranties
outstanding under the agreements or instruments (the “Relevant Instruments”)
governing such Obligations, delivery of cash collateral or backstop letters of
credit in respect thereof in a manner reasonably satisfactory to the Applicable
Agent and issuing lenders under such Relevant Instruments, in each case after or
concurrently with the termination of all commitments to extend credit
thereunder, and the termination of all commitments of “secured parties” under
the Relevant Instruments; provided that (i) the Discharge of the RBL Facility
Obligations shall not be deemed to have occurred if such payments are made in
connection with the establishment of another RBL Facility, (ii) the Discharge of
the First-Priority Lien Obligations shall not be deemed to have occurred if such
payments are made with the proceeds of other First-Priority Lien Obligations
that constitute an exchange or replacement for or a refinancing of such
First-Priority Lien Obligations and (iii) the Discharge of the Second-Priority
Lien Obligations shall not be deemed to have occurred if such payments are made
with the proceeds of other Second-Priority Lien Obligations that constitute an
exchange or replacement for or a refinancing of such Second-Priority Lien
Obligations. In the event that any Obligations are modified and such Obligations
are paid over time or otherwise modified under Section 1129 of the Bankruptcy
Code pursuant to a confirmed and consummated Plan of Reorganization, such
Obligations shall be deemed to be discharged when the final payment is made, in
cash or immediately available funds or in the form of consideration otherwise
provided for in such Plan of Reorganization, in respect of such Indebtedness and
any obligations pursuant to such


4



--------------------------------------------------------------------------------





new Indebtedness shall have been satisfied. The term “Discharged” shall have a
corresponding meaning.
“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Event of Default” means an “Event of Default” under and as defined in the
applicable Term Facility Documents, the applicable RBL Facility Documents, any
applicable Other First-Priority Lien Obligations Document and/or any applicable
Other Second-Priority Lien Obligations Document, as the context may require.
“First-Priority Lien Obligations” means (i) the RBL Facility Obligations and
(ii) the Other First-Priority Lien Obligations.
“First-Priority Lien Obligations Documents” means, collectively, the RBL
Facility Documents and the Other First-Priority Lien Obligations Documents.
“First-Priority Lien Obligations Representative” means each of the RBL Facility
Agent and each Other First-Priority Lien Obligations Agent.
“First-Priority Lien Obligations Secured Parties” means, collectively, the RBL
Facility Secured Parties and the Other First-Priority Lien Obligations Secured
Parties.
“Foreign Subsidiary” means each Subsidiary of the Company that is not a Domestic
Subsidiary.
“Grantor” means the Company and each Subsidiary of the Company that shall have
granted any Lien in favor of any Collateral Agent on any of its assets or
properties to secure any of the Obligations.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, fixed-price physical delivery
contracts, whether or not exchange traded, or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. Notwithstanding the
foregoing, agreements or obligations to physically sell any commodity at any
index-based price shall not be considered Hedge Agreements.


5



--------------------------------------------------------------------------------





“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, “Debt” or other comparable terms as defined in the applicable
RBL Facility Documents, the applicable Term Facility Documents, any relevant
Other First-Priority Lien Obligations Document or any relevant Other
Second-Priority Lien Obligations Document.
“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under the Bankruptcy Code with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.
“JPM” has the meaning set forth in the preamble hereto.
“Junior Claims” means (a) with respect to the RBL Priority Collateral, the Term
Facility Obligations and each Series of Other Second-Priority Lien Obligations,
in each case, secured by such Collateral, and (b) with respect to the Term/Notes
Priority Collateral, the RBL Facility Obligations and each Series of Other
First-Priority Lien Obligations, in each case, secured by such Collateral.
“Junior Representative” means (a) with respect to the Term/Notes Priority
Collateral, each First-Priority Lien Obligations Representative, and (b) with
respect to the RBL Priority Collateral, each Second-Priority Lien Obligations
Representative.
“Junior Secured Obligations” means (a) with respect to the Term/Notes Priority
Collateral, the RBL Facility Obligations and each Series of Other First-Priority
Lien Obligations, and (b) with respect to the RBL Priority Collateral, the Term
Facility Obligations and each Series of Other Second-Priority Lien Obligations.
“Junior Secured Obligations Collateral” means, with respect to any Obligations,
the Common Collateral in respect of which such Obligations constitute Junior
Claims.
“Junior Secured Obligations Documents” means, (a) with respect to the Term/Notes
Priority Collateral, the First-Priority Lien Obligations Documents and, (b) with
respect to the RBL Priority Collateral, the Second-Priority Lien Obligations
Documents.
“Junior Secured Obligations Secured Parties” means (a) with respect to the
Term/Notes Priority Collateral, the RBL Facility Secured Parties and each Other
First-Priority Lien Obligations Secured Parties, and (b) with respect to the RBL
Priority Collateral, the Term Facility Secured Parties and each Other
Second-Priority Lien Obligations Secured Parties.
“Lien” has the meaning set forth in the Term Facility, the Priority Lien Term
Facility and/or the RBL Facility.


6



--------------------------------------------------------------------------------





“Mortgages” means the RBL Mortgages, the Term/Notes Mortgages, any Other
First-Priority Lien Obligations Mortgage and any Other Second-Priority Lien
Obligations Mortgage.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“obligations” means any principal, interest (including interest accruing during
the period of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in any such proceeding),
penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness.
“Obligations” means the First-Priority Lien Obligations and the Second-Priority
Lien Obligations.
“Other First-Priority Lien Obligations” means obligations of the Company and the
other Grantors (other than the RBL Facility Obligations) that are equally and
ratably secured with the RBL Facility Obligations (or secured with any other
priority relative to the RBL Facility Obligations as is permitted under the RBL
Facility Documents and effected through intercreditor arrangements with the RBL
Facility Agent or the RBL Facility Secured Parties (which intercreditor
arrangements may include the Senior Lien Intercreditor Agreement)) and are
designated by the Company as “Other First-Priority Lien Obligations” hereunder,
including, without limitation, the Priority Lien Term Facility Obligations;
provided that (other than with respect to the Priority Lien Term Obligations)
the requirements set forth in Section 5.14 shall have been satisfied.
“Other First-Priority Lien Obligations Agent” means, with respect to any Series
of Other First-Priority Lien Obligations or any separate facility within such
Series, the Person elected, designated or appointed as the administrative agent
and/or collateral agent, trustee or similar representative of such Series or
such separate facility within such Series by or on behalf of the holders of such
Series of Other First-Priority Lien Obligations or such separate facility within
such Series, and its respective successors in substantially the same capacity as
may from time to time be appointed, including, without limitation, the Priority
Lien Term Facility Agent in respect of the Priority Lien Term Facility
Obligations.
“Other First-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other First-Priority Lien Obligations
(including, without limitation, the Priority Lien Term Facility Obligations) and
(ii) the Representative with respect thereto has duly executed and delivered the
applicable Consent and Acknowledgment (other than with respect to the Priority
Lien Term Facility Obligations).


7



--------------------------------------------------------------------------------





“Other First-Priority Lien Obligations Documents” means, collectively, the Other
First-Priority Lien Obligations Credit Documents and the Other First-Priority
Lien Obligations Security Documents related thereto.
“Other First-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable First-Priority Lien Obligations Representative for the benefit of the
Other First-Priority Lien Obligations Secured Parties, including, without
limitation, the Priority Lien Term Mortgages.
“Other First-Priority Lien Obligations Secured Parties” means, collectively, the
holders of any Other First-Priority Lien Obligations (including, without
limitation, the Priority Lien Term Facility Obligations) who have directly or
indirectly through their respective Other First-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to (other than in
the case of the Priority Lien Term Facility Agent) a Consent and Acknowledgment
in accordance with the provisions of Section 5.14 hereof.
“Other First-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Other First-Priority Lien Obligations, including, without
limitation, the Priority Lien Term Facility Security Documents.
“Other Second-Priority Lien Obligations” means obligations of the Company and
the other Grantors (other than the Term Facility Obligations) that are
designated by the Company as “Other Second-Priority Lien Obligations” hereunder
(including any interest and fees accruing after the commencement of bankruptcy
or insolvency proceedings whether or not allowed in such bankruptcy or
insolvency proceeding); provided that the requirements set forth in Section 5.14
shall have been satisfied.
“Other Second-Priority Lien Obligations Agent” shall mean, with respect to any
Series of Other Second-Priority Lien Obligations or any separate facility within
such Series, the Person elected, designated or appointed as the administrative
agent and/or collateral agent, trustee or similar representative of such Series
or such separate facility within such Series by or on behalf of the holders of
such Series of Other Second-Priority Lien Obligations or such separate facility
within such Series, and its respective successors in substantially the same
capacity as may from time to time be appointed.
“Other Second-Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances) or (c) instruments or agreements
evidencing any other Indebtedness, in each case to the extent that (i) the
obligations in respect thereof constitute Other Second-Priority Lien Obligations


8



--------------------------------------------------------------------------------





and (ii) the Representative with respect thereto has duly executed and delivered
the applicable Consent and Acknowledgment.
“Other Second-Priority Lien Obligations Documents” means, collectively, the
Other Second-Priority Lien Obligations Credit Documents and the Other
Second-Priority Lien Obligations Security Documents related thereto.
“Other Second-Priority Lien Obligations Mortgages” means all mortgages, trust
deeds, deeds of trust, deeds to secure debt, assignments of leases and rents,
and other security documents relating to any Real Estate Asset in favor of the
applicable Second-Priority Lien Obligations Representative for the benefit of
the Other Second-Priority Lien Obligations Secured Parties.
“Other Second-Priority Lien Obligations Secured Parties” means, collectively,
the holders of any Other Second-Priority Lien Obligations who have directly or
indirectly through their respective Other Second-Priority Lien Obligations
Agents, become party to and bound by this Agreement pursuant to a Consent and
Acknowledgment in accordance with the provisions of Section 5.14 hereof.
“Other Second-Priority Lien Obligations Security Documents” means, collectively,
the security agreements or any other documents now existing or entered into
after the date hereof that create Liens on any assets or properties of any
Grantor to secure any Other Second-Priority Lien Obligations.
“Pari Passu First-Priority Intercreditor Agreement” means any intercreditor
agreement (other than the Priority Lien Intercreditor Agreement) entered into
among the RBL Facility Agent and other First-Priority Lien Obligations
Representatives to govern the relationship among the First-Priority Lien
Obligations Secured Parties among themselves with respect to the RBL Priority
Collateral and/or any other portion of the Common Collateral, as the case may
be, as amended, supplemented, restated, replaced or otherwise modified from time
to time in accordance with its terms.
“Pari Passu Second-Priority Intercreditor Agreement” means that certain Pari
Passu Intercreditor Agreement dated as of May 24, 2012 by and among the Term
Facility Agent, the Senior Secured Notes Collateral Agent (as defined therein),
the Senior Secured Notes Trustee (as defined therein), any other Second-Priority
Lien Obligations Representative, the Company and the Subsidiaries of the Company
named therein, with respect to the Term/Notes Priority Collateral and/or any
other portion of the Common Collateral, as the case may be, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms or any replacement thereof or any other intercreditor agreement
governing the rights and remedies of the Second-Priority Lien Obligations
Secured Parties amongst themselves, in respect of the Term/Notes Priority
Collateral and/or any other portion of the Common Collateral, as applicable.


9



--------------------------------------------------------------------------------





“Permitted Remedies” means, with respect to any Junior Secured Obligations:
(i) filing a claim or statement of interest with respect to such Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;
(ii) taking any action (not adverse to the Liens securing any Senior Secured
Obligations, the priority status thereof, or the rights of the Applicable Agent
or any of the Senior Secured Obligations Secured Parties to exercise rights,
powers and/or remedies in respect thereof) in order to create, perfect, preserve
or protect (but not enforce) its Lien on any of the Collateral;
(iii) filing any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Junior Secured Obligations Secured Parties, including any claims
secured by the Junior Secured Obligations Collateral, in each case in accordance
with the terms of this Agreement;
(iv) filing any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Grantors arising under
either any Insolvency or Liquidation Proceeding or applicable non-bankruptcy
law, in each case not inconsistent with the terms of this Agreement or
applicable law (including the Bankruptcy Laws of any applicable jurisdiction);
and
(v) voting on any Plan of Reorganization, filing any proof of claim, making
other filings and making any arguments, obligations, and motions (including in
support of or opposition to, as applicable, the confirmation or approval of any
Plan of Reorganization) that are, in each case, in accordance with the terms of
this Agreement.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
agreement for composition, or other type of plan of arrangement proposed in or
in connection with any Insolvency or Liquidation Proceeding.
“Possessory Collateral” means the Common Collateral in the possession or control
of any Collateral Agent (or its agents or bailees), to the extent that
possession or control thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction.
“Possessory Collateral Agent” means, with respect to any Possessory Collateral,
the Collateral Agent having possession or control (including through its agents
or bailees) thereof.
“Priority Lien Intercreditor Agreement” means that certain Priority Lien
Intercreditor Agreement of even date herewith by and among the RBL Facility
Agent, the Priority Lien Term Facility Agent, the Company and the Subsidiaries
of the Company named therein, with


10



--------------------------------------------------------------------------------





respect to the RBL Priority Collateral and/or any other portion of the Common
Collateral, as the case may be, as amended, supplemented, restated or otherwise
modified from time to time in accordance with its terms or any replacement
thereof governing the rights and remedies of the RBL Facility Secured Parties
and the Priority Lien Term Facility Secured Parties amongst themselves, in
respect of the RBL Priority Collateral and/or any other portion of the Common
Collateral, as applicable.
“Priority Lien Term Collateral Agreement” shall mean the Collateral Agreement
dated as of August 24, 2016 among the Company, each other grantor party thereto
and the Priority Lien Term Facility Agent, as amended, supplemented or modified
from time to time in accordance with its terms.
“Priority Lien Term Facility” means (i) the Term Loan Agreement, dated as of
August 24, 2016, among the Company, each Subsidiary of the Company from time to
time party thereto, the lenders and agents party thereto from time to time and
the Priority Lien Term Facility Agent, as amended, restated, supplemented,
waived, replaced (whether or not upon termination, and whether with the original
lenders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time, including any agreement or indenture extending the
maturity thereof, refinancing, replacing or otherwise restructuring all or any
portion of the Indebtedness under such agreement or agreements or indenture or
indentures or any successor or replacement agreement or agreements or indenture
or indentures or increasing the amount loaned or issued thereunder or altering
the maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “Priority Lien Term Facility”), and (ii) whether or not the credit agreement
referred to in clause (i) remains outstanding, if designated by the Company to
be included in the definition of “Priority Lien Term Facility” and subject to
the satisfaction of the requirements set forth in Section 5.14, one or more (A)
debt facilities or commercial paper facilities, providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Priority Lien Term Facility Agent” means the administrative agent and
collateral agent for the Priority Lien Term Facility Secured Parties, together
with its successors in substantially the same capacity as may from time to time
be appointed. As of the date hereof, the Priority Lien Term Facility Agent shall
be Citi.
“Priority Lien Term Facility Documents” means the Priority Lien Term Facility,
the Priority Lien Term Facility Security Documents and any other related
documents or instruments executed and delivered pursuant to the Priority Lien
Term Facility or the Priority Lien Term Facility Security Documents evidencing
or governing the obligations thereunder.


11



--------------------------------------------------------------------------------





“Priority Lien Term Facility Obligations” means all “Term Loan Obligations” (as
such term is defined in the Priority Lien Term Collateral Agreement) of the
Company and other obligors outstanding under, and all other obligations in
respect of, the Priority Lien Term Facility or any of the other Priority Lien
Term Facility Documents.
“Priority Lien Term Facility Secured Parties” means, at any time, the Persons
holding any Priority Lien Term Facility Obligations and the successors and
permitted assigns thereof, including the Priority Lien Term Facility Agent and
each other “Secured Party” as defined in any applicable Priority Lien Term
Facility Document.
“Priority Lien Term Mortgages” means all mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents relating to any Real Estate Asset in favor of the Priority Lien Term
Facility Agent for the benefit of the Priority Lien Term Facility Secured
Parties, in each case, executed and recorded pursuant to the applicable Priority
Lien Term Facility Documents.
“Priority Lien Term Security Agreements” means (a) the Priority Lien Term
Collateral Agreement and (b) the Pledge Agreement dated as of August 24, 2016,
among the Company, each other pledgor party thereto and the Priority Lien Term
Facility Agent, as amended, supplemented or modified from time to time in
accordance with its terms.
“Priority Lien Term Security Documents” means the Priority Lien Term Security
Agreements, the Priority Lien Term Mortgages and any other documents now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Priority Lien Term Facility
Obligations.
“RBL Facility” means (i) the Credit Agreement dated as of May 24, 2012, among
the Company, EPE Holdings LLC, the lenders and agents party thereto from time to
time and the RBL Facility Agent, as amended, restated, supplemented, waived,
replaced (whether or not upon termination, and whether with the original lenders
or otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time, including any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the Indebtedness under such agreement or agreements or indenture or indentures
or any successor or replacement agreement or agreements or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof (except to the extent any such refinancing, replacement or
restructuring is designated by the Company to not be included in the definition
of “RBL Facility”), and (ii) whether or not the facility referred to in clause
(i) remains outstanding, if designated by the Company to be included in the
definition of “RBL Facility” and subject to the satisfaction of the requirements
set forth in Section 5.14, one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances) or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended,


12



--------------------------------------------------------------------------------





supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“RBL Facility Agent” means the administrative agent and the collateral agent for
the RBL Facility Secured Parties, together with its successors or co-agents in
substantially the same capacity as may from time to time be appointed. As of the
date hereof, JPM shall be the RBL Facility Agent.
“RBL Facility Documents” means the documentation in respect of the RBL Facility,
the RBL Facility Security Agreements and the other “Credit Documents” or
comparable terms as defined in the RBL Facility.
“RBL Facility Obligations” means all “Obligations” (as such term is defined in
the Credit Agreement referred to in clause (i) of the definition of the RBL
Facility) of the Company and other obligors outstanding under, and all other
obligations in respect of, the RBL Facility or any other RBL Facility Documents.
“RBL Facility Secured Parties” means, at any time, the Persons holding any RBL
Facility Obligations and the successors and permitted assigns thereof, including
the RBL Collateral Agent and each other “Secured Party” as defined in any
applicable RBL Facility Document, including each counterparty to any Hedge
Agreement or any provider of cash management services, the obligations of which
are “Obligations” under the RBL Facility Security Agreements.
“RBL Facility Security Agreements” means (a) the Collateral Agreement dated as
of May 24, 2012, among the Company, EPE Holdings LLC, each other grantor party
thereto and the RBL Facility Agent, as amended, supplemented, restated or
otherwise modified from time to time in accordance with its terms, (b) the
Pledge Agreement dated as of May 24, 2012, among the Company, each other pledgor
party thereto and the RBL Facility Agent, as amended, supplemented or modified
from time to time in accordance with its terms, and (c) such other security
agreements and pledge agreements entered into from time to time in respect of
any RBL Facility described in clause (ii) of the definition thereof, as amended,
supplemented, restated or other modified from time to time in accordance with
their respective terms.
“RBL Facility Security Documents” means the RBL Facility Security Agreements,
the RBL Mortgages and any other documents now existing or entered into after the
date hereof that create Liens on any assets or properties of any Grantor to
secure any RBL Facility Obligations.
“RBL Mortgages” means all “Mortgages” as defined in the RBL Facility.
“RBL Priority Collateral” means all of the assets of each Grantor now owned or
at any time hereafter acquired constituting Common Collateral, other than the
Term/Notes Priority Collateral, to the extent a security interest therein has
been or may hereafter be granted to the RBL Facility Agent under the RBL
Facility Security Documents or any Other First-Priority Obligations Agent under
the Other First-Priority Lien Obligations Security Documents.


13



--------------------------------------------------------------------------------





“RBL Priority Possessory Collateral” means RBL Priority Collateral that is
Possessory Collateral.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any real property.
“Refinance” means to amend, restate, supplement, waive, replace (whether or not
upon termination, and whether with the original parties or otherwise),
restructure, repay, refund, refinance or otherwise modify from time to time
(including by means of any agreement or indenture extending the maturity
thereof, refinancing, replacing or otherwise restructuring all or any portion of
the obligations under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof). “Refinanced” and “Refinancing” shall have correlative meanings.
“Representative” means (a) in the case of any RBL Facility Obligations, the RBL
Facility Agent, (b) in the case of any Term Facility Obligations, the Term
Facility Agent, (c) in the case of any Series of Other First-Priority Lien
Obligations, each Other First-Priority Lien Obligations Agent of such Series and
(d) in the case of any Series of Other Second-Priority Lien Obligations, each
Other Second-Priority Lien Obligations Agent of such Series.
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
“Second-Priority Lien Obligations” means the Term Facility Obligations and the
Other Second-Priority Lien Obligations.
“Second-Priority Lien Obligations Documents” means the Term Facility Documents
and each Other Second-Priority Lien Obligations Documents.
“Second-Priority Lien Obligations Representative” means, collectively, each of
the Term Facility Agent and each Other Second-Priority Lien Obligations Agent.
“Second-Priority Lien Obligations Secured Parties” means each of the Term
Facility Secured Parties and each Other Second-Priority Lien Obligations Secured
Party.
“Secured Parties” means, collectively, the First-Priority Lien Obligations
Secured Parties and the Second-Priority Lien Obligations Secured Parties.
“Senior Claims” means, (a) with respect to the RBL Priority Collateral, each of
the First-Priority Lien Obligations secured by such Collateral and, (b) with
respect to the Term/Notes Priority Collateral, each of the Second-Priority Lien
Obligations secured by such Collateral.
“Senior Representative” means, (a) with respect to the Term/Notes Priority
Collateral, each Second-Priority Lien Obligations Representative and, (b) with
respect to the RBL Priority Collateral, each First-Priority Lien Obligations
Representative.


14



--------------------------------------------------------------------------------





“Senior Secured Obligations” means, (a) with respect to the Term/Notes Priority
Collateral, the Second-Priority Lien Obligations and, (b) with respect to the
RBL Priority Collateral, the First-Priority Lien Obligations. The First-Priority
Lien Obligations shall, collectively, constitute one “Class” of Senior Secured
Obligations and the Second-Priority Lien Obligations shall, collectively,
constitute a separate “Class” of Senior Secured Obligations.
“Senior Secured Obligations Collateral” means, with respect to any Obligations,
the Common Collateral in respect of which such Obligations constitute Senior
Claims.
“Senior Secured Obligations Collateral Documents” means each Senior Secured
Obligations Document pursuant to which a Lien is now or hereafter granted
securing any Senior Secured Obligations or under which rights or remedies with
respect to such Liens are at any time governed.
“Senior Secured Obligations Documents” means, (a) with respect to the Term/Notes
Priority Collateral, the Second-Priority Lien Obligations Documents and, (b)
with respect to the RBL Priority Collateral, the First-Priority Lien Obligations
Documents.
“Senior Secured Obligations Secured Parties” means, (a) with respect to the
Term/Notes Priority Collateral, the Second-Priority Lien Obligations Secured
Parties and, (b) with respect to the RBL Priority Collateral, the First-Priority
Lien Obligations Secured Parties.
“Series” means, as applicable,
(a)    each of the RBL Facility Obligations and each series of Other
First-Priority Lien Obligations, each of which shall constitute a separate
Series of the Class of Senior Secured Obligations constituting First-Priority
Lien Obligations except that, in the event any two or more series of such Other
First-Priority Lien Obligations (i) are secured by identical Collateral held by
a common collateral agent and (ii) the Company designates such other
First-Priority Lien Obligations to constitute a single Series, such series of
Other First-Priority Lien Obligations shall collectively constitute a single
Series. The First-Priority Lien Obligations Secured Parties with respect to each
Series of First-Priority Lien Obligations shall constitute a separate Series of
First-Priority Lien Obligations Secured Parties; and
(b)    each of the Term Facility Obligations and each series of Other
Second-Priority Lien Obligations, each of which shall constitute a separate
Series of the Class of Senior Secured Obligations constituting Second-Priority
Lien Obligations, except that, in the event that any two or more series of such
Other Second-Priority Lien Obligations (i) are secured by identical Collateral
held by a common collateral agent and (ii) the Company designates such Other
Second-Priority Lien Obligations to constitute a single Series, such series of
Other Second-Priority Lien Obligations shall collectively constitute a single
Series. The Second-Priority Lien Obligations Secured Parties with respect to
each Series of Second-Priority Lien Obligations shall constitute a separate
Series of Second-Priority Lien Obligations Secured Parties.


15



--------------------------------------------------------------------------------





“Subsidiary” has the meaning set forth in the Term Facility, the RBL Facility,
each Other First-Priority Lien Obligations Credit Document and/or each Other
Second-Priority Lien Obligations Credit Document.
“Term Facility” means (i) the Term Loan Agreement, dated as of April 24, 2012,
among the Company, each Subsidiary of the Company from time to time party
thereto, the lenders and agents party thereto from time to time and the Term
Facility Agent, as amended, restated, supplemented, waived, replaced (whether or
not upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time, including any agreement or indenture extending the maturity thereof,
refinancing, replacing or otherwise restructuring all or any portion of the
Indebtedness under such agreement or agreements or indenture or indentures or
any successor or replacement agreement or agreements or indenture or indentures
or increasing the amount loaned or issued thereunder or altering the maturity
thereof (except to the extent any such refinancing, replacement or restructuring
is designated by the Company to not be included in the definition of “Term
Facility”), and (ii) whether or not the credit agreement referred to in clause
(i) remains outstanding, if designated by the Company to be included in the
definition of “Term Facility” and subject to the satisfaction of the
requirements set forth in Section 5.14, one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.
“Term Facility Agent” means the administrative agent and collateral agent for
the Term Facility Secured Parties, together with its successors in substantially
the same capacity as may from time to time be appointed. As of the date hereof,
the Term Facility Agent shall be Citi.
“Term Facility Documents” means the Term Facility, the Term Facility Security
Documents and any other related documents or instruments executed and delivered
pursuant to the Term Facility or the Term Facility Security Documents evidencing
or governing the obligations thereunder.
“Term Facility Obligations” means all “Term Loan Obligations” (as such term is
defined in the Term/Notes Collateral Agreement) of the Company and other
obligors outstanding under, and all other obligations in respect of, the Term
Facility or any of the other Term Facility Documents.
“Term Facility Secured Parties” means, at any time, the Persons holding any Term
Facility Obligations and the successors and permitted assigns thereof, including
the Term Facility Agent and each other “Secured Party” as defined in any
applicable Term Facility Document.


16



--------------------------------------------------------------------------------





“Term/Notes Collateral Agreement” shall mean the Collateral Agreement dated as
of May 24, 2012 among the Company, each other grantor party thereto and the Term
Facility Agent, as amended, supplemented or modified from time to time in
accordance with its terms.
“Term/Notes Mortgages” means all mortgages, trust deeds, deeds of trust, deeds
to secure debt, assignments of leases and rents, and other security documents
relating to any Real Estate Asset in favor of the Applicable Second Lien Agent
for the benefit of the Term Facility Secured Parties and any Other
Second-Priority Lien Obligations Secured Parties, in each case, executed and
recorded pursuant to the applicable Second-Priority Lien Obligations Documents.
“Term/Notes Priority Collateral” means all “Pledged Stock” (as such term is
defined in each Pledge Agreement referred to in clause (b) of the definition of
Term/Notes Security Agreements and the RBL Facility Security Agreements or such
comparable term as defined in any relevant Other First-Priority Lien Obligations
Security Documents or Other Second-Priority Lien Obligations Security
Documents), or any assets within the scope of such definitions secured under any
other replacement First-Priority Lien Obligations Document or Second-Priority
Lien Obligation Document, in each case to the extent constituting Common
Collateral.
“Term/Notes Priority Possessory Collateral” shall mean Term/Notes Priority
Collateral that is Possessory Collateral.
“Term/Notes Security Agreements” means (a) the Term/Notes Collateral Agreement
and (b) the Pledge Agreement dated as of May 24, 2012, among the Company, each
other pledgor party thereto and the Term Facility Agent, as amended,
supplemented or modified from time to time in accordance with its terms.
“Term/Notes Security Documents” means the Term/Notes Security Agreements, the
Term/Notes Mortgages and any other documents now existing or entered into after
the date hereof that create Liens on any assets or properties of any Grantor to
secure any Term Facility Obligations.

ARTICLE II
    
PRIORITIES AND AGREEMENTS WITH RESPECT TO COLLATERAL



SECTION 2.01.    Priority of Claims. (a) Anything contained herein or in any of
the First-Priority Lien Obligations Documents or the Second-Priority Lien
Obligations Documents to the contrary notwithstanding, if an Event of Default
has occurred and is continuing, and any Collateral Agent is taking action to
enforce rights in respect of any Collateral (whether in an Insolvency or
Liquidation Proceeding or otherwise), or any distribution is made in respect of
any Collateral in any Insolvency or Liquidation Proceeding with respect to any
Grantor, the Proceeds (subject, in the case of any such distribution, to Section
2.06 hereof) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”) shall be applied as follows:




17



--------------------------------------------------------------------------------





(i)
In the case of the Term/Notes Priority Collateral,

FIRST, to the Applicable Second Lien Agent for distribution in accordance with
the Pari Passu Second-Priority Intercreditor Agreement or any other applicable
Second-Priority Lien Obligations Documents until payment in full of all
Second-Priority Lien Obligations, and

SECOND, to the Applicable First Lien Agent for distribution in accordance with
the Priority Lien Intercreditor Agreement or any other applicable First-Priority
Lien Obligations Documents until payment in full of all First-Priority Lien
Obligations.

(ii)
In the case of the RBL Priority Collateral,

FIRST, to the Applicable First Lien Agent for distribution in accordance with
the Priority Lien Intercreditor Agreement or any other applicable First-Priority
Lien Obligations Documents until payment in full of all First-Priority Lien
Obligations, and

SECOND, to the Applicable Second Lien Agent for distribution in accordance with
the Pari Passu Second-Priority Intercreditor Agreement or any other applicable
Second-Priority Lien Obligations Documents until payment in full of all
Second-Priority Lien Obligations.

(b)         It is acknowledged that (i) the aggregate amount of any Senior
Secured Obligations may, subject to the limitations set forth in the applicable
RBL Facility Documents, Term Facility Documents, Other First-Priority Lien
Obligations Documents and Other Second-Priority Lien Obligations Documents, as
applicable, be Refinanced from time to time, all without affecting the
priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the First-Priority Lien Obligations Secured
Parties vis-a-vis the Second-Priority Lien Obligations Secured Parties, and (ii)
a portion of the Senior Secured Obligations consists or may consist of
Indebtedness that is revolving in nature, and the amount thereof that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed. The priorities provided for herein shall not be altered
or otherwise affected by any Refinancing of either the Junior Secured
Obligations (or any part thereof) or the Senior Secured Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any Senior
Secured Obligations or any Junior Secured Obligations or by any action that any
Representative or Secured Party may take or fail to take in respect of any
Collateral.


(c)         Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the First-Priority Lien
Obligations granted on the Collateral or of any Liens securing the
Second-Priority Lien Obligations granted on the Collateral and notwithstanding
any provision of the Uniform Commercial Code of any


18



--------------------------------------------------------------------------------





jurisdiction, or any other applicable law or the Term Facility Documents, the
RBL Facility Documents, any Other First-Priority Lien Obligations Document or
any Other Second-Priority Lien Obligations Document, or any defect or
deficiencies in, or failure to perfect, any such Liens or any other circumstance
whatsoever:
(i)
(1) the Liens on the Term/Notes Priority Collateral securing the Second-Priority
Lien Obligations will rank senior to any Liens on the Term/Notes Priority
Collateral securing the First-Priority Lien Obligations, and (2) the Liens on
the RBL Priority Collateral securing the First-Priority Lien Obligations will
rank senior to any Liens on the RBL Priority Collateral securing the
Second-Priority Lien Obligations;

(ii)
the Applicable First Lien Agent and each First-Priority Lien Obligations
Representative, on behalf of themselves and the First-Priority Lien Obligations
Secured Parties, hereby agree that the priority of the Liens securing the
First-Priority Lien Obligations as among the holders of First-Priority Lien
Obligations shall be governed by the Priority Lien Intercreditor Agreement, any
Pari Passu First-Priority Intercreditor Agreement or other First-Priority Lien
Obligations Documents, as applicable; and

(iii)
the Applicable Second Lien Agent and each Second-Priority Lien Obligations
Representative, on behalf of themselves and the Second-Priority Lien Obligations
Secured Parties, hereby agree that the priority of the Liens securing the
Second-Priority Lien Obligations as among the holders of Second-Priority Lien
Obligations shall be governed by the Pari Passu Second Priority Intercreditor
Agreement or other Second-Priority Lien Obligations Documents, as applicable.


SECTION 2.02.    Actions With Respect to Collateral; Prohibition on Contesting
Liens.


(a)    Each of the Applicable First Lien Agent and the Applicable Second Lien
Agent, on behalf of itself, each relevant Representative and the relevant
Secured Parties, acknowledges and agrees that, until the Discharge of all of the
Senior Secured Obligations of a particular Class, (i) only the Applicable Agent
shall act or refrain from acting with respect to the Senior Secured Obligations
Collateral of such Class and then only on the instructions of the applicable
Senior Representative (given in accordance with the Senior Secured Obligations
Documents), (ii) no Collateral Agent shall follow any instructions with respect
to such Senior Secured Obligations Collateral from any Junior Representative,
any of the Junior Secured Obligations Secured Parties or any Applicable Junior
Agent, (iii) none of the Applicable Junior Agent, any Junior Representative or
any Junior Secured Obligations Secured Party shall, nor shall any of them
instruct any Collateral Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its interest in or realize upon, or take any other
action


19



--------------------------------------------------------------------------------





available to it in respect of, any Senior Secured Obligations Collateral,
whether under any RBL Facility Security Document, any Term Facility Security
Document, any Other First-Priority Lien Obligations Security Documents or any
Other Second-Priority Lien Obligations Security Documents, as applicable,
applicable law or otherwise, it being agreed that (A) only the Applicable Agent,
acting in accordance with the RBL Facility Security Documents or the Other
First-Priority Lien Obligations Security Documents, as applicable, shall be
entitled to take any such actions or exercise any such remedies, or to cause any
Collateral Agent to do so and (B) notwithstanding the foregoing, the Applicable
Junior Agent and each Junior Representative may take Permitted Remedies, and
(iv) the Applicable Junior Agent, on behalf of itself, each Junior
Representative and the other Junior Secured Obligations Secured Parties, hereby
waives any right of subrogation it or any of them may acquire as a result of any
payment hereunder until the Discharge of the Senior Secured Obligations has
occurred. The Applicable Agent and each Senior Representative may deal with the
Senior Secured Obligations Collateral as if they had a senior Lien on such
Collateral; provided that, (A) with respect to the First-Priority Lien
Representatives, the provisions of the Priority Lien Intercreditor Agreement,
any Pari Passu First-Priority Intercreditor Agreement or other First-Priority
Lien Obligations Documents shall also be complied with and (B) with respect to
the Second-Priority Lien Representatives, the provisions of the Pari Passu
Second-Priority Intercreditor Agreement or other Second-Priority Lien
Obligations Documents shall also be complied with. Furthermore, each of the
Applicable First Lien Agent and the Applicable Second Lien Agent, on behalf of
itself, each relevant Representative and the relevant Secured Parties,
acknowledges and agrees that no Applicable Junior Agent, Junior Representative
or any other Junior Secured Obligations Secured Party will contest, protest or
object to any foreclosure proceeding or action brought by any Senior
Representative or any other Senior Secured Obligations Secured Party or any
other exercise by any Senior Representative or any other Senior Secured
Obligations Secured Party of any rights and remedies relating to the Senior
Secured Obligations Collateral.


(b)    (i) The Applicable Second Lien Agent, each of the Term Facility Agent,
the other Term Facility Secured Parties, the Other Second-Priority Lien
Obligations Agents and the other Other Second-Priority Lien Obligations Secured
Parties each agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the RBL Facility Secured
Parties and any Other First-Priority Lien Obligations Secured Parties in all or
any part of the Collateral, or the provisions of this Agreement.


(ii)    The Applicable First Lien Agent, each of the RBL Facility Agent, the
other RBL Facility Secured Parties, the Other First-Priority Lien Obligations
Agents and the other Other First-Priority Lien Obligations Secured Parties each
agrees that it will not (and hereby waives any right to) contest or support any
other Person in contesting, in any proceeding (including any Insolvency or
Liquidation Proceeding), the perfection, priority, validity or enforceability of
a Lien held by or on behalf of any of the Second-Priority Lien Obligations
Secured Parties in all or any part of the Collateral, or the provisions of this
Agreement;


20



--------------------------------------------------------------------------------





provided that nothing in this Agreement shall be construed to prevent or impair
the rights of any of the Applicable Second Lien Agent, the Term Facility Agent,
any Term Facility Secured Party, the Applicable First Lien Agent, the RBL
Facility Agent, any other RBL Facility Secured Party, any Other First-Priority
Lien Obligations Agent, any other Other First-Priority Lien Obligations Secured
Parties, any Other Second-Priority Lien Obligations Agent or any other Other
Second-Priority Lien Obligations Secured Parties to enforce this Agreement.
(c)    The parties hereto agree to execute, acknowledge and deliver a memorandum
of Intercreditor Agreement, together with such other documents in furtherance
hereof or thereof, in each case, in proper form for recording in connection with
any Mortgages and in form and substance reasonably satisfactory to each of the
Collateral Agents, in those jurisdictions where such recording is
reasonably recommended or requested by local real estate counsel and/or the
title insurance company, or as otherwise deemed reasonably necessary or proper
by the parties hereto.



SECTION 2.03.    No Duties of Senior Representatives; Provision of Notice.


(a)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties acknowledges and agrees that: (i)
none of the Applicable Agent, Senior Representatives or any other Senior Secured
Obligations Secured Party shall have any duties or other obligations to the
Applicable Junior Agent, the Junior Representatives or the Junior Secured
Obligations Secured Parties with respect to any Senior Secured Obligations
Collateral, other than to transfer to the Applicable Junior Agent any Proceeds
of any such Collateral that constitutes Junior Secured Obligations Collateral
remaining in its possession following any sale, transfer or other disposition of
such Collateral (in each case, unless the Junior Secured Obligations have been
Discharged prior to or concurrently with such sale, transfer, disposition,
payment or satisfaction) and the Discharge of the Senior Secured Obligations
secured thereby, or if any Senior Representative shall be in possession of all
or any part of such Collateral after such payment and satisfaction in full and
termination, such Collateral or any part thereof remaining, in each case without
any representation or warranty on the part of such Senior Representative or any
other Senior Secured Obligations Secured Party; (ii) in furtherance of the
foregoing, until the Discharge of the Senior Secured Obligations shall have
occurred, the Applicable Agent shall be entitled, for the benefit of the Senior
Secured Obligations Secured Parties, to sell, transfer or otherwise dispose of
or deal with such Collateral as provided herein and in the applicable Senior
Secured Obligation Documents, without regard to any Junior Claims held by any
Junior Secured Obligations Secured Party or any rights to which the Junior
Secured Obligations Secured Parties would otherwise be entitled as a result of
such Junior Claims; and (iii) without limiting the foregoing, none of the
Applicable Agent, Senior Representatives or any other Senior Secured Obligations
Secured Party shall have any duty or obligation first to marshal or realize upon
any type of Senior Secured Obligations Collateral (or any other collateral
securing the Senior Secured Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Collateral (or any other collateral
securing the Senior Secured Obligations), in any manner that would maximize the
return to the Junior Secured Obligations Secured Parties, notwithstanding that
the order and timing of any such realization, sale, disposition or liquidation
may affect the amount of proceeds actually received by the Junior Secured
Obligations Secured


21



--------------------------------------------------------------------------------





Parties from such realization, sale, disposition or liquidation. Each of the
Applicable Junior Agent, Junior Representatives and other Junior Secured
Obligations Secured Parties waives any claim it or any other Junior Secured
Obligations Secured Party may now or hereafter have against the Applicable
Agent, any Senior Representative or any other Senior Secured Obligations Secured
Party (or their representatives) arising out of (i) any actions which the
Applicable Agent, such Senior Representative or any such other Senior Secured
Obligations Secured Party takes or omits to take (including actions with respect
to the creation, perfection or continuation of Liens on any Collateral, actions
with respect to the foreclosure upon, sale, release or depreciation of, or
failure to realize upon, any of the Collateral and actions with respect to the
collection of any claim for all or any part of the Senior Secured Obligations
from any account debtor, guarantor or any other party) in accordance with the
relevant Senior Secured Obligations Documents or any other agreement related
thereto or to the collection of the Senior Secured Obligations or the valuation,
use, protection or release of any security for the Senior Secured Obligations,
(ii) any election by the Applicable Agent, any Senior Representative or any
other Senior Secured Obligations Secured Party, in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b) of the
Bankruptcy Code or (iii) subject to Section 2.06, any borrowing by, or grant of
a security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by, the Company or any of its Subsidiaries, as
debtor-in-possession.


(b)    The RBL Facility Agent shall, after obtaining actual knowledge that it no
longer qualifies as the Applicable First Lien Agent, notify the Company, the
other First-Priority Lien Obligations Representatives and the Second-Priority
Lien Obligations Representatives of the same.


(c)    The Term Facility Agent shall, after obtaining actual knowledge that it
no longer qualifies as the Applicable Second Lien Agent, notify the Company, the
other Second-Priority Lien Obligations Representatives and the First-Priority
Lien Obligations Representatives of the same.



SECTION 2.04.    No Interference; Payment Over; Reinstatement. (a) Each of the
Applicable Junior Agent, Junior Representatives and other Junior Secured
Obligations Secured Parties agrees that (i) it will not take or cause to be
taken any action, the purpose or effect of which is, or could be, to make any
Junior Claim pari passu with, or to give such Junior Secured Obligations Secured
Party any preference or priority relative to, any Senior Claim with respect to
the Collateral securing the Senior Claims or any part thereof, (ii) it will not
challenge or question in any proceeding the validity or enforceability of any
RBL Facility Security Document, Term Facility Security Document, Other
First-Priority Lien Obligations Security Document or Other Second-Priority Lien
Obligations Security Document or the validity, attachment, perfection or
priority of any Lien under the RBL Facility Security Documents, the Term
Facility Security Documents, Other First-Priority Lien Obligations Security
Documents or Other Second-Priority Lien Obligations Security Documents, or the
validity or enforceability of the priorities, rights or duties established by or
other provisions of this Agreement, (iii) it will not take or cause to be taken
any action the purpose or intent of which is, or could be, to interfere, hinder
or delay, in any manner, whether by judicial proceedings or otherwise, any sale,
transfer or other disposition of the Senior Secured Obligations Collateral by
the Applicable Agent, any


22



--------------------------------------------------------------------------------





Senior Representative or any other Senior Secured Obligations Secured Party,
(iv) it shall not have any right to (A) direct the Applicable Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party to exercise
any right, remedy or power with respect to any Senior Secured Obligations
Collateral or (B) consent to the exercise by the Applicable Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party of any
right, remedy or power with respect to any Senior Secured Obligations
Collateral, (v) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Agent, any Senior Representative or any other Senior Secured Obligations Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to, and none of the Applicable Agent, any
Senior Representative or any other Senior Secured Obligations Secured Party
shall be liable for, any action taken or omitted to be taken by the Applicable
Agent, any Collateral Agent, any Senior Representative or other Senior Secured
Obligations Secured Party with respect to any Senior Secured Obligations
Collateral, (vi) it will not seek, and hereby waives any right, to have any
Senior Secured Obligations Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vii) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Applicable First Lien Agent, the Applicable Second Lien
Agent, the Term Facility Agent, any other Term Facility Secured Party, the RBL
Facility Agent, any other RBL Facility Secured Party, any Other First-Priority
Lien Obligations Agent, any other Other First-Priority Lien Obligations Secured
Parties, any Other Second-Priority Lien Obligations Agent, or any other Other
Second-Priority Lien Obligations Secured Parties to enforce this Agreement in
accordance with its terms.


(b)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that if it shall obtain
possession of any Senior Secured Obligations Collateral or shall realize any
proceeds or payment in respect of any such Collateral, pursuant to any RBL
Facility Security Document, Term Facility Security Document, Other
First-Priority Lien Obligations Security Document, Other Second-Priority Lien
Obligations Security Document or by the exercise of any rights available to it
or any of them under applicable law or in any Insolvency or Liquidating
Proceeding or through any other exercise of remedies, at any time prior to the
Discharge of the Senior Secured Obligations, then it shall hold such Collateral,
proceeds or payment in trust for the Senior Secured Obligations Secured Parties
and transfer such Collateral, proceeds or payment, as the case may be, to the
Applicable Agent reasonably promptly after obtaining actual knowledge (or notice
from the Applicable Agent) that it is in possession of such Collateral, proceeds
or payment. Each of the Applicable Junior Agent, Junior Representatives and
other Junior Secured Obligations Secured Parties agrees that, if at any time it
receives notice or obtains actual knowledge that all or part of any payment with
respect to any Senior Secured Obligations previously made shall be rescinded for
any reason whatsoever, it shall promptly pay over to the Applicable Agent any
payment received by it and then in its possession or under its control in
respect of any Senior Secured Obligations Collateral and shall promptly turn
over any Senior Secured Obligations Collateral then held by it over to the
Applicable Agent, and the provisions set forth in this Agreement shall


23



--------------------------------------------------------------------------------





be reinstated as if such payment had not been made, until the Discharge of the
Senior Secured Obligations has occurred.



SECTION 2.05.    Automatic Release of Junior Liens. (a) Each of the Applicable
Second Lien Agent, Second-Priority Lien Obligations Representatives and other
Second-Priority Lien Obligations Secured Parties agrees that in the event of a
sale, transfer or other disposition of any RBL Priority Collateral in connection
with the foreclosure upon or other exercise of rights and remedies with respect
to such RBL Priority Collateral that results in the release by the Applicable
First Lien Agent of the Lien held by the Applicable First Lien Agent on such RBL
Priority Collateral (regardless of whether or not an Event of Default has
occurred and is continuing under the Second-Priority Lien Obligations Documents
at the time of such sale, transfer or other disposition), the Lien held by each
Second-Lien Collateral Agent on such RBL Priority Collateral shall be
automatically released; provided that, notwithstanding the foregoing, all
Second-Priority Lien Obligations Secured Parties shall be entitled to any
Proceeds of a sale, transfer or other disposition under this clause (a) that
remain after Discharge of the First-Priority Lien Obligations, and the Liens on
such remaining Proceeds securing the Second-Priority Lien Obligations shall not
be automatically released pursuant to this Section 2.05(a).


(b)    Each of the Applicable First Lien Agent, First-Priority Lien Obligations
Representatives and other First-Priority Lien Obligations Secured Parties agrees
that in the event of a sale, transfer or other disposition of any Term/Notes
Priority Collateral in connection with the foreclosure upon or other exercise of
rights and remedies with respect to such Term/Notes Priority Collateral that
results in the release by the Applicable Second Lien Agent of the Lien held by
the Applicable Second Lien Agent on such Term/Notes Priority Collateral
(regardless of whether or not an Event of Default has occurred and is continuing
under the First-Priority Lien Obligations Documents at the time of such sale,
transfer or other disposition), the Lien held by the Applicable First Lien Agent
on such Term/Notes Priority Collateral shall be automatically released; provided
that, notwithstanding the foregoing, all holders of the First-Priority Lien
Obligations shall be entitled to any Proceeds of a sale, transfer or other
disposition under this clause (b) that remain after Discharge of the
Second-Priority Lien Obligations, and the Liens on such remaining Proceeds
securing the First-Priority Lien Obligations shall not be automatically released
pursuant to this Section 2.05(b).


(c)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agrees to execute and deliver (at the
sole cost and expense of the Grantors) all such authorizations and other
instruments as shall reasonably be requested by the Applicable Agent or any
Senior Representative acting on behalf of the relevant Senior Secured
Obligations Secured Parties to evidence and confirm any release of Junior
Collateral provided for in this Section 2.05.



SECTION 2.06.    Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against the Company or any of its Subsidiaries. Without
limiting the generality of the foregoing, the provisions of this


24



--------------------------------------------------------------------------------





Agreement are intended to be and shall be enforceable as a “subordination
agreement” under Section 510(a) of the Bankruptcy Code.


(b)    If the Company or any of its Subsidiaries shall become subject to a case
(a “Bankruptcy Case”) under the Bankruptcy Code:


(i)
if the Applicable First Lien Agent desires to permit the use of cash collateral
or to permit the Company and/or any of its Subsidiaries to obtain financing
under Section 363 or Section 364 of the Bankruptcy Code or under any other
similar law (“DIP Financing”) either secured by a Lien on, or constituting the
proceeds of, the RBL Priority Collateral, then the Applicable Second Lien Agent
and the Second-Priority Lien Obligations Secured Parties hereby agree: (A) not
to object to such use of cash collateral or DIP Financing or to request adequate
protection (except as otherwise expressly permitted by the terms of this
Agreement) or any other relief in connection therewith so long as the
Second-Priority Lien Obligations Secured Parties retain the benefit of their
Liens on the RBL Priority Collateral, including Proceeds thereof arising after
the commencement of such Bankruptcy Case (to the extent provided for under
applicable law), with the same priority vis-à-vis the First-Priority Lien
Obligations Secured Parties (other than with respect to any DIP Financing Liens
granted thereto) as existed prior to the commencement of such Bankruptcy Case
and (B) to the extent the Liens on the RBL Priority Collateral securing the
First-Priority Lien Obligations are subordinated or pari passu with such DIP
Financing, to subordinate its Liens on the RBL Priority Collateral to the Liens
granted to the lenders providing such DIP Financing (and all obligations
relating thereto, including any “carve-out” from the RBL Priority Collateral
granting administrative priority status or Lien priority to secure the payment
of fees and expenses of the United States Trustee or professionals retained by
any debtor or creditors’ committee agreed to by the Applicable First Lien Agent
or the First-Priority Lien Obligations Secured Parties) and to any adequate
protection Liens granted to the Applicable First Lien Agent on the same basis as
the Liens on such RBL Priority Collateral securing the First-Priority Lien
Obligations are subordinated to such DIP Financing or to confirm the priorities
with respect to such RBL Priority Collateral as set forth herein, as applicable;
and

(ii)
if the Applicable Second Lien Agent desires to permit the Company and/or any of
its Subsidiaries to obtain any DIP Financing secured by a Lien on Term/Notes
Priority Collateral, then the Applicable First Lien Agent and the First-Priority
Lien Obligations Secured Parties hereby agree: (A) not to object to such DIP
Financing or to request adequate protection (except as otherwise expressly
permitted by the terms of this Agreement) or any other relief in connection
therewith so long as the First-Priority Lien



25



--------------------------------------------------------------------------------





Obligations Secured Parties retain the benefit of their Liens on the Term/Notes
Priority Collateral, including Proceeds thereof arising after the commencement
of such Bankruptcy Case (to the extent provided for under applicable law), with
the same priority vis-à-vis the Second-Priority Lien Obligations Secured Parties
(other than with respect to any DIP Financing Liens granted thereto) as existed
prior to the commencement of such Bankruptcy Case and (B) to the extent the
Liens on Term/Notes Priority Collateral securing the Second-Priority Lien
Obligations are subordinated or pari passu with such DIP Financing, to
subordinate its Liens on the Term/Notes Priority Collateral to the Liens granted
to the lenders providing such DIP Financing (and all obligations relating
thereto, including any “carve-out” from the Term/Notes Priority Collateral
granting administrative priority status or Lien priority to secure the payment
of fees and expenses of the United States Trustee or professionals retained by
any debtor or creditors’ committee agreed to by the Applicable Second Lien Agent
or the Second-Priority Lien Obligations Secured Parties) and to any adequate
protection Liens granted to the Applicable Second Lien Agent on the same basis
as the Liens on such Term/Notes Priority Collateral securing the Second-Priority
Lien Obligations are subordinated to such DIP Financing or to confirm the
priorities with respect to such Term/Notes Priority Collateral as set forth
herein, as applicable.


(c)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agrees that it will not object to and
will not otherwise contest: (i) any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement in respect of the Senior
Secured Obligations made by the Applicable Agent, any Senior Representative or
any other Senior Secured Obligations Secured Party; (ii) any lawful exercise by
any holder of Senior Claims of the right to credit bid Senior Claims in any sale
in foreclosure of Collateral that is Senior Secured Obligations Collateral with
respect to such Senior Claims; (iii) any other request for judicial relief made
in any court by the Applicable Agent, any Senior Representative or any other
Senior Secured Obligations Secured Party relating to the lawful enforcement of
any Lien on the Senior Secured Obligations Collateral; or (iv) any sale or other
disposition of any Senior Secured Obligations Collateral (or any portion
thereof) under Section 363 of the Bankruptcy Code or any other applicable
provision of the Bankruptcy Code if the Senior Secured Obligations Secured
Parties of any Series or the relevant Senior Representative acting on their
behalf shall have consented to such sale or disposition of such Senior Secured
Obligations Collateral and the applicable order approving such sale or
disposition provides that, to the extent the sale is to be free and clear of
Liens, the Liens securing the Senior Secured Obligations and the Junior Secured
Obligations will attach to the Proceeds of the sale on the same basis of
priority as the Liens securing such Obligations on the assets being sold, in
accordance with this Agreement.




26



--------------------------------------------------------------------------------





(d)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties agree that it will not seek relief
from the automatic stay or any other stay in any insolvency or liquidation
proceeding with respect to Senior Secured Obligations Collateral without the
prior consent of the Applicable Agent.


(e)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that it will not object
to and will not otherwise contest (or support any other Person contesting): (i)
any request by the Applicable Agent or any Senior Secured Obligations Secured
Party (or any Senior Representative acting on its behalf) for adequate
protection with respect to the applicable Senior Secured Obligations Collateral
or (ii) any objection by the Applicable Agent or any Senior Secured Obligations
Secured Party (or any Senior Representative acting on its behalf) to any motion,
relief, action or proceeding based on the Applicable Agent or any Senior Secured
Obligations Secured Party (or any Senior Representative acting on its behalf)
claiming a lack of adequate protection with respect to the applicable Senior
Secured Obligations Collateral. Notwithstanding the foregoing, in any Insolvency
or Liquidation Proceeding, (I)(x) if the Senior Secured Obligations Secured
Parties (or any subset thereof) are granted adequate protection in the form of a
Lien on additional or replacement collateral, then the Applicable Junior Agent
may seek or request adequate protection in the form of a Lien on such additional
or replacement collateral, so long as, with respect to the Senior Secured
Obligations Collateral, such Lien is subordinated to the adequate protection
Lien granted to the holders of the applicable Senior Secured Obligations, on the
same basis as the other Liens securing Junior Secured Obligations on the Senior
Secured Obligations Collateral are subordinated to the Liens on Senior Secured
Obligations Collateral securing the Senior Secured Obligations under this
Agreement and (y) each of the Applicable Junior Agent, Junior Representatives
and Junior Secured Obligations Secured Parties hereby agrees that in the event
the Applicable Junior Agent seeks or requests adequate protection and such
adequate protection is granted in the form of a Lien on additional or
replacement collateral, then the Senior Secured Obligations Secured Parties (or
the Applicable Agent or the relevant Senior Representative(s) acting on their
behalf) shall also be granted a Lien on such additional or replacement
collateral as adequate protection for the Senior Secured Obligations and that
any adequate protection Lien on such additional or replacement collateral that
constitutes Senior Secured Obligations Collateral securing the Junior Secured
Obligations shall be subordinated to the adequate protection Liens on such
collateral granted to the holders of the Senior Secured Obligations and any
other Liens on Senior Secured Obligations Collateral granted to the holders of
Senior Secured Obligations on the same basis as the Liens securing Junior
Secured Obligations are so subordinated to the Liens securing the Senior Secured
Obligations under this Agreement, and (II)(x) if the Senior Secured Obligations
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a superpriority administrative claim, then the Applicable Junior Agent
may seek or request adequate protection in the form of a superpriority
administrative claim, so long as such claim is subordinated to the adequate
protection superpriority claim granted to the holders of the applicable Senior
Secured Obligations on the same basis as the other claims with respect to the
Junior Secured Obligations are subordinated to the claims with respect to the
Senior Secured Obligations under this Agreement and (y) each of the Applicable
Junior Agent, Junior Representatives and Junior Secured Obligations Secured
Parties hereby agrees that in the event the Applicable Junior Agent seeks or
requests adequate


27



--------------------------------------------------------------------------------





protection and such adequate protection is granted in the form of a
superpriority administrative claim, then the Senior Secured Obligations Secured
Parties (or the Applicable Agent or the relevant Senior Representative(s) acting
on their behalf) shall also be granted a superpriority administrative claim and
that any claim granted with respect to the Junior Secured Obligations shall be
subordinated to the superpriority administrative claim granted with respect to
the Senior Secured Obligations as adequate protection on the same basis as the
claims with respect to the Junior Secured Obligations are so subordinated to the
claims with respect to the Senior Secured Obligations under this Agreement.


(f)    Each of the Applicable Junior Agent, Junior Representatives and other
Junior Secured Obligations Secured Parties hereby agrees that (i) it will not
oppose or seek to challenge any claim by the Applicable Agent, any Senior
Representative or any other Senior Secured Obligations Secured Party for
allowance of Senior Secured Obligations consisting of post-petition interest,
fees or expenses to the extent of the value of the Applicable Agent’s Lien on
the Senior Secured Obligations Collateral, without regard to the existence of
the Lien of the Junior Secured Obligations Secured Parties on the Senior Secured
Obligations Collateral; and (ii) until the Discharge of Senior Secured
Obligations has occurred, the Applicable Junior Agent, on behalf of itself, the
Junior Representatives and the Junior Secured Obligations Secured Parties, will
not assert or enforce any claim under Section 506(c) of the Bankruptcy Code
senior to or on a parity with the Liens on Senior Secured Obligations Collateral
securing the Senior Secured Obligations for costs or expenses of preserving or
disposing of any Collateral.


(g)    The Applicable Second Lien Agent, on behalf of itself, the Term Facility
Agent, the Term Facility Secured Parties, each Other Second-Priority Lien
Obligations Agent and the Other Second-Priority Lien Obligations Secured Parties
of the applicable Series, and the Applicable First Lien Agent, on behalf of
itself, the RBL Facility Agent, the RBL Facility Secured Parties, each Other
First-Priority Lien Obligations Agent and the Other First-Priority Lien
Obligations Secured Parties of the applicable Series, acknowledges and intends
that: the grants of Liens pursuant to the Second-Priority Lien Obligations
Security Documents, on the one hand, and the First-Priority Lien Obligations
Security Documents, on the other hand, constitute separate and distinct grants
of Liens, and because of, among other things, their differing rights in the
Collateral, the First-Priority Lien Obligations are fundamentally different from
the Second-Priority Lien Obligations and must be separately classified in any
Plan of Reorganization proposed or confirmed (or approved) in an Insolvency or
Liquidation Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties in respect of any Collateral constitute claims in
the same class (rather than separate classes of secured claims), then the
First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties hereby acknowledge and agree that all distributions
from the Common Collateral shall be made as if there were separate classes of
First-Priority Lien Obligations and Second-Priority Lien Obligations against the
Grantors (with the effect being that, to the extent that the aggregate value of
the RBL Priority Collateral or the Term/Notes Priority Collateral is sufficient
(for this purpose ignoring all claims held by the other Secured Parties for whom
such Collateral is Junior Secured Obligations Collateral), the First-Priority
Lien Obligations Secured Parties or the Second-Priority Lien Obligations Secured


28



--------------------------------------------------------------------------------





Parties, respectively, shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest, fees or expenses
that are available from the Senior Secured Obligations Collateral for each of
the First-Priority Lien Obligations Secured Parties and the Second-Priority Lien
Obligations Secured Parties (regardless of whether any such claims may or may
not be allowed or allowable in whole or in part as against the Company or any of
the Grantors in the applicable Insolvency or Liquidation Proceeding(s) pursuant
to Section 506(b) of the Bankruptcy Code or otherwise), respectively, before any
distribution is made in respect of the Junior Claims from, or with respect to,
such Collateral, with the holder of such Junior Claims hereby acknowledging and
agreeing to turn over to the respective other Secured Parties amounts otherwise
received or receivable by them from, or with respect to, such Collateral to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing their aggregate recoveries).


(h)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of First-Priority Lien Obligations and on
account of Second-Priority Lien Obligations, then, to the extent the debt
obligations distributed on account of the First-Priority Lien Obligations and on
account of the Second-Priority Lien Obligations are secured by Liens upon the
Common Collateral, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the debt obligations so distributed, to the Liens securing such
debt obligations and the distribution of proceeds thereof.



SECTION 2.07.    Reinstatement. In the event that any of the Senior Secured
Obligations shall have been paid in full and such payment or any part thereof
shall subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Senior Secured Obligations shall again have been paid in
full in cash.



SECTION 2.08.    Insurance. As between the Applicable First Lien Agent, on the
one hand, and the Applicable Second Lien Agent, the Term Facility Agent and any
Other Second-Priority Lien Obligations Agent, on the other hand, only the
Applicable First Lien Agent will have the right (subject to the rights of the
Grantors under the Term Facility Documents, the RBL Facility Documents, the
Other First-Priority Lien Obligations Documents and the Other Second-Priority
Lien Obligations Documents) to adjust or settle any insurance policy or claim
covering or constituting the RBL Priority Collateral in the event of any loss
thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the RBL Priority Collateral.
 

SECTION 2.09.    Refinancings. The RBL Facility Obligations, the Term Facility
Obligations, any Series of Other First-Priority Lien Obligations, any Series of
Other Second-Priority Lien Obligations and the agreements or indentures
governing them may be Refinanced, in each case, without notice to, or the
consent (except to the extent a consent is otherwise


29



--------------------------------------------------------------------------------





required to permit the refinancing transaction under any RBL Facility Document,
any Term Facility Document, any applicable Other First-Priority Lien Obligations
Document or any applicable Other Second-Priority Lien Obligations Document) of
any Term Facility Secured Party, any RBL Facility Secured Party, any Other
First-Priority Lien Obligations Secured Party or any Other Second-Priority Lien
Obligations Secured Party, all without affecting the priorities provided for
herein or the other provisions hereof; provided, however, that the requirements
set forth in Section 5.14 shall have been satisfied. In connection with any
Refinancing contemplated by this Section 2.09, this Agreement may be amended at
the request and sole expense of the Company, and without the consent of any
Representative, (a) to add parties (or any authorized agent or trustee therefor)
providing any such Refinancing, (b) to confirm that such Refinancing
Indebtedness in respect of any First-Priority Lien Obligations shall have the
same rights and priorities in respect of any RBL Priority Collateral vis-à-vis
the Second-Priority Lien Obligations as the Indebtedness being Refinanced and
(c) to confirm that such Refinancing Indebtedness in respect of any
Second-Priority Lien Obligations shall have the same rights and priorities in
respect of any Term/Notes Priority Collateral vis-à-vis the First-Priority Lien
Obligations as the Indebtedness being Refinanced, all on the terms provided for
herein immediately prior to such Refinancing.



SECTION 2.10.    Amendments to Security Documents.


(a)    Each of the Applicable Junior Agent and Junior Representatives agrees
that each applicable Junior Secured Obligations Document executed as of the date
hereof shall include the following language (or language to similar effect
approved by the relevant Applicable Agent):
“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to [applicable Junior Representative] for the benefit of the
[applicable Junior Secured Obligations Secured Parties] pursuant to this
Agreement and (ii) the exercise of any right or remedy by [applicable Junior
Representative] hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Common Collateral, are subject to the
provisions of the Amended and Restated Senior Lien Intercreditor Agreement dated
as of August 24, 2016 (as amended, restated, supplemented, replaced or otherwise
modified from time to time, the “Senior Lien Intercreditor Agreement”), among
Citibank, N.A., as Term Facility Agent and Applicable Second Lien Agent,
JPMorgan Chase Bank, N.A., as RBL Facility Agent and Applicable First Lien
Agent, Citibank, N.A., as Priority Lien Term Facility Agent, EP Energy LLC and
the Subsidiaries of EP Energy LLC party thereto. In the event of any conflict
between the terms of the Senior Lien Intercreditor Agreement and the terms of
this Agreement, the terms of the Senior Lien Intercreditor Agreement shall
govern.”


30



--------------------------------------------------------------------------------





(b)    In the event that any Applicable Agent, any Senior Representative or any
Senior Secured Obligations Secured Party enters into any amendment, waiver or
consent in respect of or replaces any Senior Secured Obligations Collateral
Document for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Secured
Obligations Collateral Document or changing in any manner the rights of such
Applicable Agent, the applicable Senior Representative or the applicable Senior
Secured Obligations Secured Parties, the Company or any other Grantor thereunder
(including the release of any Liens on any Senior Secured Obligations
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Comparable Junior Obligations Collateral
Document without the consent of the Applicable Junior Agent, any Junior
Representative or any Junior Secured Obligations Secured Party and without any
action by any of the Applicable Junior Agent, Junior Representative or Junior
Secured Obligations Secured Party; provided, that such amendment, waiver or
consent does not materially adversely affect the rights of the Applicable Junior
Agent, any Junior Representative or any Junior Secured Obligations Secured Party
in the Senior Secured Obligations Collateral and not in the Senior Secured
Obligations Secured Parties that have a security interest in the affected
Collateral in a like or similar manner (without regard to the fact that the
Liens of such Senior Secured Obligations Collateral Document are senior to the
Liens of the Comparable Junior Obligations Collateral Document). The relevant
Applicable Agent shall give written notice of such amendment, waiver or consent
to the Applicable Junior Agent (which shall forward such notice upon receipt to
each relevant Junior Representative); provided that the failure to give such
notice shall not affect the effectiveness of such amendment, waiver or consent
with respect to the provisions of any Junior Obligations Collateral Document as
set forth in this Section 2.10(b).



SECTION 2.11.    Possessory Collateral Agent as Gratuitous Bailee for
Perfection. (a)  Each of the Applicable First Lien Agent and the Applicable
Second Lien Agent, on behalf of itself and the relevant Secured Parties, hereby
agrees that: (i) each Possessory Collateral Agent shall hold the Possessory
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the benefit of each Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral pursuant to the Term Facility
Security Documents, the RBL Facility Security Documents, the Other
First-Priority Lien Obligations Security Documents or the Other Second-Priority
Lien Obligations Security Documents, subject to the terms and conditions of this
Section 2.11; (ii) to the extent any Possessory Collateral is possessed by or is
under the control of a Collateral Agent (either directly or through its agents
or bailees) other than the Applicable Possessory Collateral Agent, such
Collateral Agent shall deliver such Possessory Collateral to (or shall cause
such Possessory Collateral to be delivered to) the Applicable Possessory
Collateral Agent and shall take all actions reasonably requested in writing by
the Applicable Possessory Collateral Agent to cause the Applicable Possessory
Collateral Agent to have possession or control of same; and • pending such
delivery to the Applicable Possessory Collateral Agent, each other Collateral
Agent shall hold any Possessory Collateral as gratuitous bailee for the benefit
of each other Secured Party and any assignee, solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable RBL Facility Security Documents, Term Facility
Security Documents, Other First-Priority Lien Obligations


31



--------------------------------------------------------------------------------





Security Documents or Other Second-Priority Lien Obligations Security Documents,
in each case, subject to the terms and conditions of this Section 2.11.


(b)    The duties or responsibilities of the Possessory Collateral Agent and
each other Collateral Agent under this Section 2.11 shall be limited solely to
holding the Possessory Collateral as gratuitous bailee for the benefit of each
Secured Party for purposes of perfecting the security interest held by the
Secured Parties therein.


(c)    Each of the Applicable Second Lien Agent and Second-Priority Lien
Obligations Representatives hereby agrees that, upon the Discharge of all
Second-Priority Lien Obligations, it shall deliver to the Applicable First Lien
Agent, to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Applicable First Lien Agent to obtain
control of such Possessory Collateral) or as a court of competent jurisdiction
may otherwise direct. The Company shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify the
Possessory Collateral Agent for loss or damage suffered by the Possessory
Collateral Agent as a result of such transfer except for loss or damage suffered
by the Possessory Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. None of the Term Facility Agent or any Other
Second-Priority Lien Obligations Agent shall be obligated to follow instructions
from the Applicable First Lien Agent in contravention of this Agreement.


(d)    Each of the Applicable First Lien Agent and First-Priority Lien
Obligations Representatives hereby agrees that, upon the Discharge of all
First-Priority Lien Obligations, it shall deliver to the Applicable Second Lien
Agent, to the extent that it is legally permitted to do so, the remaining
Possessory Collateral (if any) held by it, together with any necessary
endorsements (or otherwise allow the Applicable Second Lien Agent to obtain
control of such Possessory Collateral) or as a court of competent jurisdiction
may otherwise direct. The Company shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify the
Possessory Collateral Agent for loss or damage suffered by the Possessory
Collateral Agent as a result of such transfer except for loss or damage suffered
by the Possessory Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith. Neither the RBL Facility Agent nor any Other
First-Priority Lien Obligations Agent shall be obligated to follow instructions
from the Applicable Second Lien Agent in contravention of this Agreement.



ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS
Whenever a Representative shall be required, in connection with the exercise of
its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Senior Secured Obligations (or the existence of any
commitment to extend credit that would constitute Senior Secured Obligations) or
Junior Secured Obligations, or the Collateral subject to


32



--------------------------------------------------------------------------------





any such Lien, it may request that such information be furnished to it in
writing by the other Representatives and shall be entitled to make such
determination on the basis of the information so furnished; provided, however,
that if a Representative shall fail or refuse reasonably promptly to provide the
requested information, the requesting Representative shall be entitled to make
any such determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of the
Company. Each Representative may rely conclusively, and shall be fully protected
in so relying, on any determination made by it in accordance with the provisions
of the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to the Company or any of its
Subsidiaries, any Secured Party or any other Person as a result of such
determination.

ARTICLE IV
    
CONSENT OF GRANTORS


Each Grantor hereby consents to the provisions of this Agreement and the
intercreditor arrangements provided for herein and agrees that the obligations
of the Grantors under the Term Facility Security Documents, the RBL Facility
Security Documents, the Other First-Priority Lien Obligations Security Documents
and the Other Second-Priority Lien Obligations Security Documents will in no way
be diminished or otherwise affected by such provisions or arrangements (except
as expressly provided herein or therein).

ARTICLE V
    
MISCELLANEOUS



SECTION 5.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by facsimile, or sent to
the e-mail address of the applicable recipient specified below (or the email
address of a representative of the applicable recipient designated by such
recipient from time to time to the parties hereto), as follows:


(a)    if to the Applicable Second Lien Agent as of the date hereof or the Term
Facility Agent, to it at Citibank, N.A., Global Loans, Ops 111, 1615 Brett Road,
New Castle, DE 19720, Attn: Dan Boselli (Facsimile No. (212) 994-0961, Email:
Daniel.john.boselli@citi.com);


(b)    if to the Applicable First Lien Agent as of the date hereof, the RBL
Facility Agent, to it at JPMorgan Chase Bank, N.A., 712 Main Street, Floor 85,
Houston, TX, 77002, Attn: Jo Linda Papadakis (Telephone No. (713) 216-7743,
Facsimile No. (713) 216-7770, Email: jo.l.papadakis@jpmorgan.com);


(c)    if to the Priority Lien Term Facility Agent as of the date hereof, to it
at Citibank, N.A., Global Loans, Ops 111, 1615 Brett Road, New Castle, DE 19720,
Attn: Dan Boselli (Facsimile No. (212) 994-0961, Email:
Daniel.john.boselli@citi.com);




33



--------------------------------------------------------------------------------





(d)    if to the Company, to it at EP Energy LLC, 1001 Louisiana Street,
Houston, TX 77002, Attn: Dane Whitehead and Marguerite Woung-Chapman (Facsimile
No. (713) 420-6603); and


(e)    if to any other Grantor, to it in care of the Company as provided in
clause (d) above.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (and for
this purpose a notice to the Company shall be deemed to be a notice to each
Grantor). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt (if a Business Day) and on the next Business Day
thereafter (in all other cases) if delivered by hand or overnight courier
service or sent by facsimile or e-mail or on the date that is five (5) Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 5.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 5.01.

SECTION 5.02.    Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.


(b)    Subject to the last sentence of Section 2.10(b) and Section 5.14 hereof,
neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Applicable First Lien Agent (as directed by the
Representative of each Series of the First-Priority Lien Obligations (with the
consent of the relevant First-Priority Lien Obligations Secured Parties of such
Series to the extent required by, and in accordance with, the terms of the
applicable First-Priority Lien Obligations Documents)), the Applicable Second
Lien Agent (as directed by the Representative of each Series of Second-Priority
Lien Obligations (with the consent of the relevant Second-Priority Lien
Obligations Secured Parties of such Series to the extent required by, and in
accordance with, the terms of the applicable Second-Priority Lien Obligations
Documents)) and, to the extent such amendment, waiver or modification adversely
affects its rights and obligations, the Company.



SECTION 5.03.    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as


34



--------------------------------------------------------------------------------





the other RBL Facility Secured Parties, the other Term Facility Secured Parties,
the Other First-Priority Lien Obligations Secured Parties and the Other
Second-Priority Lien Obligations Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.



SECTION 5.04.    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.



SECTION 5.05.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by electronic or facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.



SECTION 5.06.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.



SECTION 5.07.    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party hereto may otherwise have to bring any action or
proceeding relating to this Agreement in the courts of any jurisdiction.


(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement


35



--------------------------------------------------------------------------------





in any court referred to in clause (b) of this Section 5.07. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 5.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.



SECTION 5.08.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.



SECTION 5.09.    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.



SECTION 5.10.    Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the Term
Facility Documents, the RBL Facility Documents, any Other First-Priority Lien
Obligations Documents and/or any Other Second-Priority Lien Obligations
Documents, the provisions of this Agreement shall control.



SECTION 5.11.    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Lien Obligations Secured Parties and the
Second-Priority Lien Obligations Secured Parties in relation to one another.
None of the Company, any other Grantor or any other creditor thereof shall have
any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.05,
2.06, 2.10, 2.11 and Article V) is intended to or will amend, waive or otherwise
modify the provisions of the Term Facility, the RBL Facility, any Other
First-Priority Lien Obligations Credit Documents or any Other Second-Priority
Lien Obligations Credit Documents), and none of the Company, or any other
Grantor may rely on the terms hereof (other than Sections 2.05, 2.06, 2.10, 2.11
and Article V). Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms. Notwithstanding anything to the contrary
herein or in any RBL Facility Document, any Term Facility Document, any Other
First-Priority Lien Obligations Document or any Other Second-Priority Lien
Obligations Document, the Grantors shall not be required to act or refrain from


36



--------------------------------------------------------------------------------





acting (a) pursuant to this Agreement, any Term Facility Document or any Other
Second-Priority Lien Obligations Document, as the case may be, with respect to
any RBL Priority Collateral in any manner that would cause a default under any
RBL Facility Document or any Other First-Priority Lien Obligations Document, or
(b) pursuant to this Agreement, any RBL Facility Document or any Other
First-Priority Lien Obligations Document, as the case may be, with respect to
any Term/Notes Priority Collateral in any manner that would cause a default
under any Term Facility Document or any other Other Second-Priority Lien
Obligations Document.



SECTION 5.12.    Agent Capacities. Except as expressly set forth herein, none of
the Term Facility Agent, the RBL Facility Agent, the Other First-Priority Lien
Obligations Agents or the Other Second-Priority Lien Obligations Agents shall
have any duties or obligations in respect of any of the Collateral, all of such
duties and obligations, if any, being subject to and governed by the Term
Facility Documents, the RBL Facility Documents, the applicable Other
First-Priority Lien Obligations Documents or the applicable Other
Second-Priority Lien Obligations Documents, as the case may be. It is understood
and agreed that (i) JPM is entering into this Agreement in its capacity as
administrative agent under the RBL Facility, and the provisions of Section 12 of
the Credit Agreement referred to in clause (i) of the definition of the RBL
Facility applicable to JPM as administrative agent and collateral agent
thereunder shall also apply to JPM as the RBL Agent hereunder and (ii) Citi is
entering into this Agreement in its capacity as (x) administrative agent and
collateral agent under the Term Loan Agreement referred to in clause (i) of the
definition of Term Facility and collateral agent under the Term Facility
Security Documents and (y) administrative agent and collateral agent under the
Term Loan Agreement referred to in clause (i) of the definition of Priority Lien
Term Facility and collateral agent under the Priority Lien Term Facility
Security Documents, and the provisions of Article IV of the Pari Passu
Second-Priority Intercreditor Agreement applicable to the collateral agent
thereunder shall also apply to Citi as Term Facility Agent hereunder.



SECTION 5.13.    Supplements. Upon the execution by any Subsidiary of the
Company of a supplement hereto in form and substance satisfactory to the
Applicable First Lien Agent and the Applicable Second Lien Agent, such
Subsidiary shall be a party to this Agreement and shall be bound by the
provisions hereof to the same extent as the Company and each Grantor are so
bound.



SECTION 5.14.    Requirements For Consent and Acknowledgment. The Company may
designate hereunder additional obligations as RBL Facility Obligations, Term
Facility Obligations, Priority Term Facility Obligations, Other First-Priority
Lien Obligations, Other Second-Priority Lien Obligations or as a Refinancing of
the Senior Secured Obligations or Second-Priority Lien Obligations of any Series
if the incurrence of such obligations is permitted under each of the
First-Priority Lien Obligations Documents, the Second-Priority Lien Obligations
Documents and this Agreement. If so permitted, the Company shall (i) notify the
Applicable Agent in writing of such designation (and the Applicable Agent shall
forward such notice to each Representative then existing) and (ii) cause any
applicable agent in connection with such designation or Refinancing to execute
and deliver to each Representative then existing, a Consent and Acknowledgment
substantially in the form of Exhibit A-1 or Exhibit A-2, as applicable, hereto.
In connection with any Other First-Priority Lien Obligations or Other


37



--------------------------------------------------------------------------------





Second-Priority Lien Obligations contemplated by this Section 5.14, this
Agreement may be amended at the request and sole expense of the Company, by the
Applicable First Lien Agent and the Applicable Second Lien Agent (without the
consent of any Secured Party hereunder) (a) to add parties (or any authorized
agent or trustee therefor) providing any such obligations, (b) to confirm that
the holders of such Other First-Priority Lien Obligations shall have the same
rights and priorities with respect to the Collateral vis-a-vis the holders of
the Second-Priority Lien Obligations as the other First-Priority Obligations and
(c) to confirm that such Other Second-Priority Lien Obligations shall have the
same rights and priorities with respect to the Collateral vis-a-vis the holders
of the First-Priority Lien Obligations as the other Second-Priority Obligations.



SECTION 5.15.    Intercreditor Agreements.


Notwithstanding anything to the contrary contained in this Agreement, each party
hereto agrees that the First-Priority Lien Obligations Secured Parties (as among
themselves) and the Second-Priority Lien Obligations Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Applicable First Lien Agent or the Applicable Second Lien
Agent, respectively, governing the rights, benefits and privileges as among the
First-Priority Lien Obligations Secured Parties or the Second-Priority Lien
Obligations Secured Parties, as the case may be, in respect of the Common
Collateral, this Agreement, the RBL Facility Security Documents, any Other
First-Priority Lien Obligations Security Documents, the Term Facility Security
Documents or any Other Second-Priority Lien Obligations Security Documents, as
the case may be, including as to the application of Proceeds of the Common
Collateral, the priority in respect of the Common Collateral, voting rights,
control of the Common Collateral and waivers with respect to the Common
Collateral, in each case so long as the terms thereof do not violate or conflict
with the provisions of this Agreement, any First-Priority Lien Obligations
Documents or any Second-Priority Lien Obligations Documents, as the case may be.
In any event, if a respective intercreditor agreement (or similar arrangement)
exists, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement, any First-Priority
Lien Obligations Document or any Second-Priority Lien Obligations Document, and
the provisions of this Agreement and the First-Priority Lien Obligations
Documents and Second-Priority Lien Obligations Documents shall remain in full
force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, supplemented or otherwise modified from time to time
in accordance with the terms thereof, including to give effect to any such
intercreditor agreement (or similar arrangement)).

SECTION 5.16.    Other Junior Intercreditor Agreements. In addition, in the
event that the Company or any Subsidiary incurs any obligations secured by a
lien on any Collateral that is junior to any Series of First-Priority Lien
Obligations (and not designated hereunder as Second-Priority Lien Obligations)
or junior to the Second-Priority Lien Obligations, then the Applicable First
Lien Agent and/or the Applicable Second Lien Agent may enter into an
intercreditor agreement with the agent or trustee for the lenders with respect
to such secured obligations to reflect the relative lien priorities of such
parties with respect to the Collateral and governing the relative rights,
benefits and privileges as among such parties in respect of the Collateral,
including as to application of Proceeds of the Collateral, priority in respect
of


38



--------------------------------------------------------------------------------





Common Collateral, voting rights, control of the Collateral and waivers with
respect to the Collateral, in each case so long as such secured obligations are
permitted under, and the terms of such intercreditor agreement do not violate or
conflict with, the provisions of this Agreement or any of the First-Priority
Lien Obligations Documents or the Second-Priority Lien Obligations Documents, as
the case may be. If any such intercreditor agreement (or similar arrangement) is
entered into, the provisions thereof shall not be (or be construed to be) an
amendment, modification or other change to this Agreement, any First-Priority
Lien Obligations Documents or any Second-Priority Lien Obligations Documents,
and the provisions of this Agreement, the First-Priority Lien Obligations
Documents and the Second-Priority Lien Obligations Documents shall remain in
full force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the respective terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).



SECTION 5.17.    Further Assurances.


Each of the Applicable First Lien Agent, on behalf of itself and each applicable
First-Priority Lien Obligations Secured Party, and the Applicable Second Lien
Agent, on behalf of itself, each Second-Priority Lien Obligations Representative
and each other Second-Priority Lien Obligations Secured Party, agrees that it
and each of them shall take such further action and shall execute and deliver to
the other Applicable Agent and the Secured Parties of the other Class such
additional documents and instruments (in recordable form, if requested) as such
Applicable Agent or such Secured Parties may reasonably request to effectuate
the terms of, and the Lien priorities contemplated by, this Agreement.
[Signature Pages Follow.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


JPMORGAN CHASE BANK, N.A., as RBL Agent and Applicable First Lien Agent




By: /s/ Jo Linda Papadakis____________________
Name: Jo Linda Papadakis
Title: Authorized Officer


CITIBANK, N.A., as Term Facility Agent and Applicable Second Lien Agent






39



--------------------------------------------------------------------------------





By: /s/ Joseph Roffini ______________________
Name: Joseph Roffini
Title: Vice President


CITIBANK, N.A., as Priority Lien Term Facility Agent




By: /s/ Joseph Roffini ______________________
Name: Joseph Roffini
Title: Vice President









--------------------------------------------------------------------------------





EP ENERGY LLC


By:    /s/ Kyle A. McCuen______________________
Name: Kyle A. McCuen
Title: Vice President & Treasurer


EVEREST ACQUISITION FINANCE INC.
EP ENERGY GLOBAL LLC
EP ENERGY MANAGEMENT, L.L.C.
EP ENERGY RESALE COMPANY, L.L.C.
EP ENERGY E&P COMPANY, L.P.

By: /s/ Kyle A. McCuen______________________
Name: Kyle A. McCuen
Title: Vice President & Treasurer







--------------------------------------------------------------------------------


        


EXHIBIT A-1


CONSENT AND ACKNOWLEDGMENT1 
(Other First-Priority Lien Obligations)
This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [ ], as an Other First-Priority Lien Obligations Agent (the “New
Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the Applicable
First Lien Agent, [CITIBANK, N.A.], as the Applicable Second Lien Agent, and EP
Energy LLC (on behalf of itself and certain of its Subsidiaries).
This Consent is with respect to that certain Amended and Restated Senior Lien
Intercreditor Agreement, dated as of August 24, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.
Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].
The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under [ ].
This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.
[Signature Page Follows.]
















 
1 To be updated in the event of a Refinancing debt or other debt provided for in
Section 5.14.






 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[NEW AGENT]
By:_______________
Title:
Name:




Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:
[ ], as Applicable First Lien Agent
By:_____________________________
Title:
Name:
 



[ ], as Applicable Second Lien Agent
By:_____________________________
Title:
Name:


EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement
By:_____________________________
Title:
Name:





--------------------------------------------------------------------------------


        


EXHIBIT A-2


CONSENT AND ACKNOWLEDGMENT2 
(Other Second-Priority Lien Obligations)
This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of [mm] [dd], [yyyy],
is executed by [ ], as an Other Second-Priority Lien Obligations Agent (the “New
Agent”), and acknowledged by [JPMORGAN CHASE BANK, N.A.], as the Applicable
First Lien Agent, [CITIBANK, N.A.], as the Applicable Second Lien Agent, and EP
Energy LLC (on behalf of itself and certain of its Subsidiaries).
This Consent is with respect to that certain Amended and Restated Senior Lien
Intercreditor Agreement, dated as of August 24, 2016 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among the parties (other than the New Agent)
referred to above. Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.
Reference is made to [describe new indebtedness] with respect to which [new
agents] (the “New Agent”) is acting as [trustee/collateral agent/authorized
representative].
The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other Second-Priority Lien Obligations Agent as if it were an
Other Second-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
Second-Priority Lien Obligations Agent solely for the Secured Parties under [ ].
This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.
[Signature Page Follows.]












                                                   
2To be updated in the event of a Refinancing debt or other debt provided for in
Section 5.14.








 

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
[NEW AGENT]
By:_______________
Title:
Name:




Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:
[ ], as Applicable Second Lien Agent
By:_____________________________
Title:
Name:
 



[ ], as Applicable First Lien Agent
By:_____________________________
Title:
Name:


EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement
By:_____________________________
Title:
Name:








 